EXHIBIT 32.2 STATEMENT OF CHIEF FINANCIAL OFFICER OF INDEPENDENT FILM DEVELOPMENT CORPORATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with this Quarterly Report of Independent Film Development Corporation (the Company) on Form 10-Q/A for the period ending March 31, 2008, as filed with the Securities and Exchange Commission on the date hereof (the Report), I, Earl Williams, the Chief Financial Officer (Principal Accounting Officer) of the Company, certify, pursuant to 18 U.S.C. section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: 1.Such Quarterly Report on Form 10-Q/A for the period ending March 31, 2008, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in such Quarterly Report on Form 10-Q/A for the period ending March 31, 2008, fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: January 28, 2009 /s/ Kenneth G. Eade Kenneth G. Eade Chief Financial Officer
